PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/022,835
Filing Date: 29 Jun 2018
Appellant(s): Grewal et al.



__________________
Thomas M. Finetti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9 Dec 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12 Jul 2021 from which the appeal is taken is being maintained by the examiner.
The following grounds of rejection are applicable to the appealed claims:
Claims 13, 17–19, 31, 36–39, 41–43 and 45–47 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
Claims 13, 17–19, 31, 36–38 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt, et al. (US 2015/0154375) and Stanton, et al. (US 2001/0034023).
Claims 39, 41–43, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt and Stanton applied to claims 13 and 31, and further in view of Braig, et al. (Oncotarget 2015).
The rationales for these rejections may be found in the Office action of 12 Jul 2021.

(2) Response to Argument
Rejection Under § 101
In the Brief of 9 Dec 2021, Appellant asserts that "the recited additional elements provide for an improved user interface which integrates the judicial exception into a practical application of that exception" (p. 10).  Appellant describes the improvement as "facilitat[ing] the rapid interpretation of clinically relevant information by a medical professional such that decisions regarding patient care may be made accurately and with the best outcome for the patient" (pp. 10–11).
Appellant's description of the alleged improvement illustrates why the invention does not actually improve computer technologies.  "In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool" (MPEP 2106.05(a) § I).  In this instance, "facilitat[ing] the rapid interpretation of 
Instead, the recitation of user interface elements is better characterized as a mere instruction to apply the abstract idea using a generic computer.  Factors that indicate that claim elements are mere instructions to apply the abstract idea using a generic computer include that the claim fails to recite details of how a solution is accomplished, that the claim invokes computers as a tool to perform an existing process, and the generality of the practical application (MPEP 2106.05(f)).
Here, though the claim describes the content of the "first representation" and "second representation", it does not describe how those representations are created; in other words, the claim fails to recite details of how the computing device actually determines which therapies are sensitive for the condition, and which therapies are resistant for the condition.  The claim fails to describe how the invention solves the problem of determining which therapies should or should not be administered to the particular patient.
Further, as described above, the claim merely invokes the computer as a tool to analyze and display information.  "Enabl[ing] the visualization of clinically relevant information pertaining to interacting gene variants, including therapeutic recommendations" (instant abstract) was a process that 
Finally, the practical application itself is highly general.  The claim describes the meaning of the first and second representations, but encompasses every possible "graphical and/or textual information which the user may interpret, analyze, and/or interact with" (specification ¶ 0094) by which that meaning could be conveyed to the user, and every possible interface that displays that "graphical and/or textual information".  The claim provides a detailed description of what the information on the interface means, but is highly generic regarding how the interface actually conveys that meaning.
Hence, the additional elements of "displaying … a first representation …" and "displaying … a second representation …" amount to nothing more than an instruction to apply the abstract idea using a generic computer.
Appellant further asserts that the claim "encompasses the administration of a 'particular treatment or prophylaxis' … i.e. the administration of a targeted biotherapeutic agent that is sensitive (and not resistant) to a patient's pre-diagnosed  form of cancer" (p. 11).
This argument improperly conflates the scope of the claim with the manner in which the invention is practiced.  A claim is not an invention.  A claim describes a boundary around subject matter for which patent protection is sought, and may encompass many different manners of practicing the invention.  The standard for statutory eligibility is that "the treatment or prophylaxis limitation must be 'particular,' i.e., specifically identified [in the claim] so that [the claim] does not encompass all applications of the judicial exception(s)" (MPEP 2106.04(d)(2)).  These claims do not recite "a particular 

Rejection of Claims 13, 17–19, 31, 36–38 and 47 Under § 103
Appellant asserts that "Rosenblatt never discloses at least two interacting variants in the same human gene and how those at least two interacting variants may alter a therapeutic recommendation" (p. 21).
While the examiner generally agrees, this deficiency of Rosenblatt is insufficient to show that the examiner's rationale for obviousness is in error.  "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)" (MPEP 2145 § IV).  As explained previously, Stanton teaches that two or more interacting variants within the same gene may affect response to a treatment.  The combination of Rosenblatt and Stanton teaches the contested limitation.

This argument is predicated on an unreasonable interpretation of the claim scope, and on an unreasonable interpretation of the teachings of Rosenblatt.
First, the argument is based on the unreasonable interpretation that the limitation "clinically relevant interaction between at least two different variants in the same human gene for the diagnosed disease or condition of the human patient" excludes variants that affect the ADME properties of the therapy.  ADME properties of a therapy fall within the scope of the plain meaning of "clinically relevant".  Interactions "between at least two different variants in the same human gene" can affect ADME properties of a therapy.  In describing exemplary implementations of the invention, the specification states that "the assessment may be modified by the presence one or more other variants … in other genes that are known to or believed to modify patient response to one of the plurality of targeted therapies" (¶ 0103).  One of ordinary skill in the art would know that "other genes that are known to or believed to modify patient response to one of the plurality of targeted therapies" includes genes that affect the ADME characteristics of the therapy, because nearly twenty years before the filing of the instant application, Stanton wrote that "DNA sequence variances have been identified in specific genes that are involved in drug action or metabolism, and these variances have been shown to account for the variable efficacy or safety of the drugs in different individuals" (0005).  Hence, there is no basis for Appellant's interpretation of the claim, which excludes variants that affect the ADME properties of the therapy from "clinically relevant interaction between at least two different variants in the same human 
Second, while Rosenblatt does discuss ADME properties of therapies, Appellant's assertion that Rosenblatt "only considers the list of therapeutics based on the patient's ability to absorb, distribution, metabolize, or excrete the identified drug" is an unreasonably narrow reading of Rosenblatt.  Rosenblatt teaches that
the subject is screened to identify disease targets that are unique and then a drug (or drugs) are identified that will be effective in treating (e.g., eliminating or reducing the activity of) cells or tissues bearing the one or more identified mutations.  Some embodiments, also comprise evaluating the pharmacogenomics profile of the subject in order to identify and/or classify the subject with respect to his or her ability to absorb, distribute, excrete or otherwise metabolize each of the drugs identified (0006)

In other words, Rosenblatt considers both genetic variations that affect ADME properties of the drugs, as well as genetic variations that affect drug response through non-ADME mechanisms.  Rosenblatt explicitly distinguishes "a first set of candidate drugs that may be associated with an elevated degree of therapeutic efficacy against cells exhibiting the one or more genetic alternations or variants identified in the diseased cells or tissue of the subject" (0007) from "information related to the pharmacokinetic profile of the subject, wherein the pharmacokinetic profile of the subject was determined by screening the subject for characteristic identifiers of absorption, distribution, metabolism, and/or excretion of drugs" (0008).  Rosenblatt considers both types of information when making a therapeutic recommendation (0008).  Rosenblatt further provides a specific example that analyzes patient response to gefitinib, which is "a reversible tyrosine kinase inhibitor (TKIs) of an Epidermal Growth Factor Receptor (EGFR) inhibitor" (0118) and "has an inhibitory effect both on the autophosphorylation and downstream signaling" (0118).  Rosenblatt teaches that "the progression free survival rate was significantly improved when the treatment of gefitinib was targeted to the patients having the EGFR i.e. the target of gefitinib" (0119).  The mutations in EGFR have no effect on the ADME properties of gefitinib, and yet substantially affect the clinical outcome of treating the patient with gefitinib.
Rosenblatt further teaches that "the genes associated with absorption, distribution, metabolism and/or excretion of drugs in the subject include, but are not limited to, genes encoding, for example, Factor II (Prothrombin), gene encoding Factor V (Leiden), gene encoding Methylenetetrahydrofolate reductase (MTHFR), gene encoding VKORC1, gene encoding Cytochrome P4502C9, gene encoding Cytochrome P4502C19, gene encoding Cytochrome P4502D6, gene encoding Cytochrome P4503A4, and gene encoding Cytochrome P4503A5" (0011).  In contrast, "where a subject has been diagnosed with breast cancer, variations on one or more genes that are known be associated with the disease, e.g. BRCA1, BRCA2, CDH1, STK11, TP53, AR, ATM, BARD1, BRIP1, CHEK2, DIRAS3, ERBB2, NBN, PALB2, RAD50, and RAD51 can be tested" (0114) and "where a patient was diagnosed with lung cancer, the 'hot spots' on the genes known to be actionable in lung cancer and other types of cancer, e.g. AKT1, ALK, BRAF, CDKN2A, CTNNB1, EGFR, ERBB2, HRAS, KIT, KRAS, MET, MTOR, NRAS, PDGFRA, PIK3CA, PTEN, PTGS2, RBI, SMAD4, STK11, and TP53 were tested" (0114).  So Rosenblatt provides two distinct, non-overlapping sets of genes: genes that affect ADME properties of drugs, and genes related to response to anti-cancer therapies.
The instant specification discusses several of the same cancer-related genes, including EGFR, KRAS, NRAS, BRAF, MET and MTOR, as being genes for which variations affect treatment response (¶¶ 0103–0105).  So Rosenblatt teaches the same types of cancer-related genes, the same types of variations, and the same types of variation effects that are disclosed in the instant specification.  Appellant cannot reasonably say that "Rosenblatt only considers the list of therapeutics based on the patient's ability to absorb, distribute, metabolize, or excrete the identified drug" (p. 15).  Appellant cannot reasonably assert that Rosenblatt is concerned with different types of genetic variations than is 
Appellant further asserts that "it is clear that Stanton is only concerned about 'genes relating to pharmacokinetic parameters that affect efficacy and safety' …. Stanton never considers any genes other than those related to ADME processes" (p. 17).
Like the deficient analysis of Rosenblatt, Appellant's arguments are predicated on an unreasonably narrow reading of Stanton.  Though Stanton teaches more about the effect of genetic variations on ADME properties of drugs than does Rosenblatt, Stanton also provides extensive teachings about the effect of genetic variations on pharmacodynamics of drugs, which Stanton defines as "the study of the biochemical and physiological effects of drugs and their mechanisms of action" (0284).  Stanton explicitly and repeatedly distinguishes pharmacodynamics from pharmacokinetics, which "deals with the absorption, distribution, biotransformations and excretion of drugs" (0284).  Stanton teaches that "the set of relevant genes includes both genes involved in the disease process and genes involved in the interaction of the patient and the treatment—for example genes involved in pharmacokinetic and pharmacodynamic action of a drug" (0319) and provides a further example of how variations in serotonin receptors affect patient response to serotonin receptor agonists and antagonists (0353), a pharmacodynamic effect that is independent of the ADME characteristics of the drugs.  Stanton also teaches
identifying genes that are involved in the function of a drug including, but not limited to absorption, distribution, metabolism, or elimination, the interaction of the drug with its target as well as potential alternative targets, the response of the cell to the binding of a drug to a target, the metabolism (including synthesis, biodistribution or elimination) of natural compounds which may alter the activity of the drug by complementary, competitive or allosteric mechanisms that potentiate or limit the effect of the drug, and genes involved in the etiology of the disease that alter its response to a particular class of therapeutic agents. (0768)

Stanton considers genes besides those that are directly related to ADME processes.
The examiner identified an "interaction between at least two different variants in the same human gene" as being the sole difference between the teachings of Rosenblatt and the claim, and cited two portions of Stanton as satisfying this limitation (see final Office action, p. 9).  Appellant has addressed only one of these cited portions: the teaching in 0714, which discusses variations in enzymes (Brief, p. 18).  Appellant asserts that "in the context of the disclosures of Stanton, the genetic variation in enzymes being referred to are those that related to ADME processes" (p. 18).  But contrary to this assertion, Stanton's discussion of enzymes — and the effect of genetic variations on enzymatic activity — is more extensive than merely ADME processes.  Stanton discusses the benefits of analyzing variations in proteins that interact with the target protein, and that are in the same biochemical pathway(s) as the target protein (0364, 0432), and provides a specific example of identifying how genetic variations in enzymes affect response to 5-fluorouracil, which is an antineoplastic drug used to treat cancer (0434).  Nothing in 0714 nor the surrounding paragraphs suggests that the "enzymes" in 0712 refers exclusively to enzymes related to ADME processes.  In fact, the discussion of "genetic determinants of variation in the angiotensin-I converting enzyme gene" (0715) suggests the opposite, because "angiotensin-I converting enzyme" is not listed among the myriad ADME-related enzymes.  Rather, angiotensin-I converting enzyme is the target of a class of drugs, and variations in angiotensin-I converting enzyme modulate the efficacy of these drugs.  So the entirety of Stanton indicates that "enzymes" includes both enzymes that affect ADME properties of the drug, as well as "enzymes in biochemical pathways related to the action of the compound" (0434).
Further, Appellant has not addressed other teachings of Stanton that the examiner has cited as satisfying the limitation of "interaction between at least two different variants in the same human gene".  Stanton teaches that a clinical trial "includes clinical evaluation of physiologic responses including pharmacokinetic (bioavailability as affected by drug absorption, distribution, metabolism and i.e. haplotype or haplotypes) on response to a therapeutic intervention" (0477).  Stanton further teaches a "large scale clinical trial [] to examine the interaction of an established pharmacogenetic variable (e.g. a variance in gene A, shown to affect treatment response in a smaller trial) with other genetic variances (either in gene A or in other candidate genes)" (0490).  Interaction of a variance in gene A with another variance in the same gene A, as taught by Stanton, constitutes an "interaction between at least two different variants in the same human gene".  Stanton teaches that these interacting variances can affect either pharmacokinetic or pharmacodynamic properties of the drug, and therefore the interaction is a "clinically relevant interaction between at least two different variants in the same human gene".
Finally, "Appellant submits that neither Rosenblatt nor Stanton describe providing any representations, … [that] comprise an identification of therapeutics sensitive to the patient's diagnosed disease or condition (namely cancer) and those resistant to the patient's diagnosed disease or condition" (p. 19).  This assertion is false.  As explained in the final Office action, Rosenblatt provides an example of a report stating that a patient's variations in KRAS cause resistance to cetuximab and panitumumab, and sensitivity to regorafenib (middle of Fig. 7A).  The report further provides more detailed information about the differential responses to these drugs (Fig. 7B).  Because "the representations include graphical and/or textual information" (specification ¶ 0094), the textual information in the report of Rosenblatt constitutes "a first representation" as claimed.
In summary, Appellant's arguments are based on an unreasonably narrow interpretation of the claims, and on an unreasonably narrow reading of both Rosenblatt and Stanton.  The claims encompass a "clinically relevant interaction" that affects ADME properties of a drug, and consequently affects whether the patient is resistant or sensitive to the drug.  Both Rosenblatt and Stanton teach not only e.g. how single or interacting mutations in one receptor affect how well the drug binds to that receptor, as in the specific case of gefitinib and EGFR; and how single or interacting mutations in one enzyme affect how a biochemical pathway responds to that drug, as in the specific case of the pathways affected by 5-fluorouracil.  It is Appellant, not the examiner, who has picked and chosen only one aspect of the prior art references (i.e., ADME/pharmacokinetics) and excluded other aspects of the references (i.e., pharmacodynamics) and ignored the central teachings of the references (cf. Brief, p. 18).  The combined teachings of Rosenblatt and Stanton satisfy all the claim limitations, and subsequently properly establish that the claims are prima facie obvious.

Rejection of Claims 39, 41–43, 45 and 46 Under § 103
The arguments against this rejection essentially reiterate the arguments made against the rejection of claim 13, etc.  The further argument that "Braig does not cure the deficiencies of the combination of Rosenblatt and Stanton" (p. 24) is unpersuasive, because the combination of Rosenblatt and Stanton properly establishes a prima facie case of obviousness for claim 13, etc.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                  
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.